8. The Single Market Review (vote)
- Report: Jacques Toubon
(IT) Mr President, ladies and gentlemen, I had asked to speak on an issue connected with our work schedule: the fact that the new school year has coincided for some years, and will unfortunately coincide again next year, with our plenary poses major family problems for our Members and for many of our officials. In my view, this is a question that Parliament should debate, because the well-being of our children, who should be taken to school by their parents, is a matter that it behoves this Parliament to address.
(Applause)
Thank you, Mrs Frassoni, I am sure you have a good point, but you were late for assembly, so see the headmaster, please!
(Laughter)
Mr President, I do not know what rule this is under, but my voting list has another report to be voted on - Ayala Sender. Do we reconvene at 12.30 p.m.?
The debate has not taken place and the vote will be tomorrow. Thank you for raising that point.